Citation Nr: 1143973	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-39 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD) and a generalized anxiety disorder.

2.  Entitlement to service connection for a chronic disability manifested by bone loss to the teeth.

3.  Entitlement to service connection for residuals of mercury poisoning.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for a bipolar disorder.

6.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	San Diego County Veterans Services
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from May 2004, February 2005, and October 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In October 2011, the Veteran notified the Board that he was withdrawing his requested for a hearing before a Veterans' Law Judge traveling to the RO.

The Board has recharacterized the Veteran's separate claims of service connection for PTSD and a generalized anxiety disorder as a single claim of service connection for an acquired psychiatric disorder including PTSD and a generalized anxiety disorder because the record shows his being diagnosed with both of these acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).  

Next, the Board finds that the claim of service connection for an acquired psychiatric disorder including PTSD and a generalized anxiety disorder comes to us as an original claim from the May 2004 rating decision, and not as a claim to reopen, because new and material evidence in the form of VA treatment records that diagnosed the claimant with PTSD for the first time were received by the RO within the one year period he had to appeal that rating decision, and the evidence was not considered at the time.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).

The claims of service connection for a chronic disability manifested by bone loss to the teeth, residuals of mercury poisoning, hepatitis C, and a bipolar disorder as well as the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent and credible evidence of record demonstrates that the Veteran has an acquired psychiatric disorder diagnosed as PTSD, or, alternatively, as an anxiety disorder as a result of his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder diagnosed as PTSD, or, alternatively, as a generalized anxiety disorder was caused by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

The Claim

The Veteran contends that his acquired psychiatric disorder including PTSD and a generalized anxiety disorder were caused by, among other things, his being arrested and charged with a bombing at his base, Fort Carson, while on active duty.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d). 

As to claims of service connection for PTSD, controlling regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

The Board notes that during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  Accordingly, the provisions apply to this case.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to medical evidence diagnosing an acquired psychiatric disorder including PTSD and a generalized anxiety disorder, the Board notes that while the April 2004 VA psychiatric examiner did not provide the Veteran with a diagnosis of PTSD (he diagnosed a depressive disorder), VA treatment records starting in 2004 nonetheless show the claimant being diagnosed with PTSD along with a number of other acquired psychiatric disorders.  

Moreover, starting in 2006 the RO received numerous letters from healthcare providers that treated the claimant in which they specifically opined that he had PTSD.  See letter from Ariel J. Lang, Ph.D., dated in January 2006; from Martin P. Paulus, M.D., dated in January 2006; from James Michelsen, M.D., dated in January 2006 and December 2006; from Michael G. Essex, M.D., dated in January 2006, January 2007, and November 2007; from Pollyanna V. Casmar, Ph.D., dated in October 2007; and from Paul R. Sussman, Ph.D., dated in June 2008.  In fact, in the December 2006 letter from Dr. Michelsen it was further opined that he met the "diagnostic criteria" for a diagnosis of PTSD.  Likewise, in the January 2007 letter from Dr. Essex it was specifically opined that he met the criteria for a diagnosis of PTSD as defined by the DSM IV.  Dr. Essex letter thereafter provided VA with a detailed explanation as to how the Veteran's adverse symptomatology met the DSM IV criteria for PTSD.  

In this regard, the Board notes that while the April 2004 VA psychiatric examiner did not provide the Veteran with a diagnosis of PTSD, he also did not specifically opine that the claimant's acquired psychiatric disorders did not include PTSD.  Therefore, the Board finds that the above opinions by these other healthcare providers that the Veteran has PTSD are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Therefore, because the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," the Board finds that the competent and credible evidence of record shows that this claimant has a diagnosis of PTSD despite the April 2004 VA psychiatric examiner not diagnosing him with PTSD.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, the Board finds that with granting the Veteran the benefit of any doubt in this matter that the record also shows that he has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis in accordance with the DSM IV).  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.304(f).

As to medical evidence establishing a link between current symptoms and an in-service stressor, multiple letters received from the Veteran's healthcare providers included the opinion that his PTSD was caused by his military service including his arrest in 1971, for a bombing at Fort Carson in 1970, while on active duty.  See letter from Dr. Lang dated in January 2006; from Dr. Michelsen dated in January 2006 from; from Dr. Essex dated in January 2006 and November 2007; and from Dr. Sussman dated in June 2008.  These opinions are also not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, the Board finds that the record contains medical evidence establishing a link between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).

As to credible supporting evidence that the claimed in-service stressor occurred, the Veteran's DD 214s show that he served on active duty from May 1966 to May 1971.  Service personnel records also show that he was station at Fort Carson from approximately April 1969 to April 1971.  The Veteran also provided VA with a record created by the FBI that confirms that he was arrested in February 1971, while on active duty, and charged with bombing a government institution.  The record also contains an October 1972 decision issued by the United States District Court for the Western District of Wisconsin in which a factual history is outlined that confirms the Veteran's in-service stressor claims regarding being arrested in 1971 for a bombing that occurred on Fort Carson in 1970 while he was stationed at this base.  The decision also dismissed the Veteran's indictment.  Therefore, the Board finds that the record contains credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

(Parenthetically, the Board notes that in the July 2008 supplemental statement of the case the RO provided the Veteran with notice of the regulations governing line-of-duty and willful misconduct findings.  Moreover, in the July 2008 and March 2009 supplemental statements of the case the RO appeared to find that service connection for PTSD could not be granted based on the Veteran's verified stressor because it was an illegal act (i.e., being arrested for a bombing).  However, a review of the record on appeal does not reveal that the RO ever made an adverse line-of-duty finding, the Veteran's DD 214s show that he received honorable discharges for both of his periods of service, and the record on appeal does not show that he was ever convicted of any crime related to his arrested in connection with the bombing at Fort Carson.  In fact, the record shows that the indictment against him was dismissed before ever going to trial.  Moreover, the record does not show that any further action was ever thereafter taken by the Government to obtain another indictment of the claimant even though it was free to do so, much less take him to trial for his alleged role in the bombing.  Therefore, the Board finds that the Veteran's confirmed stressor (i.e., being arrested for a bombing) cannot be construed as a bar to his receipt of VA compensation benefits because of his acquired psychiatric disorder including PTSD.)  

Accordingly, the Board finds that the record shows (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., the December 2006 letter from Dr. Michelsen and January 2007 letter from Dr. Essex); (2) medical evidence establishing a link between current symptoms and an in-service stressor (i.e., the January 2006 letter from Dr. Lang, the January 2006 letter from Dr. Michelsen, the January 2006 and November 2007 letters from Dr. Essex, and the June 2008 letter from Dr. Sussman); and (3) credible supporting evidence that the claimed in-service stressor occurred (i.e., the October 1972 decision issued by the United States District Court for the Western District of Wisconsin).  See 38 C.F.R. § 3.304(f). 

Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the preponderance of the evidence supports a grant of service connection for an acquired psychiatric disorder including PTSD and a generalized anxiety disorder.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


ORDER

Entitlement to service connection for an acquired psychiatric disorder diagnosed as PTSD, or a generalized anxiety disorder is granted.


REMAND

As to the claims of service connection for a chronic disability manifested by bone loss to the teeth, residuals of mercury poisoning, hepatitis C, and a bipolar disorder, in April 2005 the Veteran filed a notice of disagreement with the denial of his claims of service connection for these disorders in the May 2004 and February 2005 rating decisions.  See 38 C.F.R. § 20.201 (2011); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  No further action was taken by the RO.  Therefore, the Board finds that these issues must be remanded for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As to the claim for a TDIU, controlling regulations provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent and the record also shows that the service-connected disabilities alone result in such impairment of mind or body that the Veteran is precluded from securing or following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2011).  A TDIU may also be assigned for a veteran who does not meet the threshold requirements for the assignment of a TDIU but who unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities to be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2010); Also see Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

Therefore, while an August 2008 Social Security Administration (SSA) disability decision documents the fact that the Veteran is no longer able to work, since the existing record does not contain a medical opinion as whether his service connected disabilities acting alone caused his unemployment, the Board finds that a remand to obtain a medical opinion as to this question is also required.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

As to all the remanded issues, the Board notes that the record reveals that the Veteran separate from active duty in 1971, starting in 2008 notified the RO that he was in receipt of SSA disability benefits, and starting in 2009 notified the RO that he received his medical treatment at the La Jolla VA Medical Center.

However, while the record shows that the RO obtained and associated with the claims file the Veteran's 1994 to 2010 treatment records from the San Diego VA Medical Center, the record does not contain any of his treatment records for 1971 to 1993 including from the San Diego VA Medical Center, any of his treatment records from the La Jolla VA Medical Center, or any of his medical records from the SSA that support its disability finding.

Therefore, while the appeal is in remand status, the RO should obtain and associate with the claims file these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them); Dixon v. Gober, 14 Vet. App. 168, 171 (2000) (holding that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim).  

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the record all of the Veteran's 1971 to 1993 treatment records from all identified sources including the San Diego VA Medical Center as well as his post-2010 treatment records from the San Diego VA Medical Center; his 1971 to the present treatment records from the La Jolla VA Medical Center, and all of his records from the SSA.  All actions to obtain the requested records should be documented fully in the claims file.  If any cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims file and the Veteran provided with a copy of the memorandum. 

2. After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a TDIU examination.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his service connected disabilities.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disorders acting alone result in such impairment of mind or body that the Veteran is precluded from securing or following a substantially gainful occupation.  When providing this opinion, the examiner should not consider the effects of age or any non-service connected disability.

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 


3. If the examiner determines that it is at least as likely as not that the Veteran's service connected disabilities prevent form from securing or following substantial gainful employment, but the Veteran does not meet the schedule criteria for TDIU under 4.16(a), the claim should then be referred to the Director of Compensation and Pension for consideration of an extraschedular grant of TDIU under 4.16(b).

4. As to the claims of service connection for a chronic disability manifested by bone loss to the teeth, residuals of mercury poisoning, hepatitis C, and a bipolar disorder, the RO/AMC should issue a statement of the case.  If the Veteran files a timely substantive appeal as to any of these issues, it should be returned for review by the Board.

5. The RO/AMC should thereafter readjudicate the claim for a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


